          Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                        :          CRIMINAL ACTION
                                                 :
    v.                                           :          No. 08-730
                                                 :
 EARL MOORE                                      :

                                       MEMORANDUM
 Juan R. Sánchez, C.J.                                                       January 19, 2021

         Defendant Earl Moore, who is currently serving a 360-month term of incarceration, moves

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and home confinement

pursuant to the CARES Act. Moore asserts the coronavirus disease 2019 (COVID-19) pandemic

and his health conditions, which he claims place him at an increased risk of harm from the virus,

are extraordinary and compelling circumstances justifying his release. The Government opposes

Moore’s motion, citing the offense of conviction, Moore’s dangerousness to the community, and

the numerous measures the Bureau of Prisons (BOP) has taken to manage Moore’s medical

conditions and prevent the spread of COVID-19 in its facilities. Because Moore presents a danger

to the community and the statutory sentencing factors weigh against his release, the Court will

deny his motion.

BACKGROUND

         On January 11, 2010, a jury convicted Moore of attempted distribution of five kilograms

or more of cocaine, in violation of 21 U.S.C. § 846. On May 26, 2010, the Court sentenced Moore

to 360 months of incarceration. Moore was categorized as a career offender within the meaning

of § 4B1.1 of the Sentencing Guidelines because he has two prior convictions for a controlled

substance offense and a firearms offense. Moore was serving the start of his sentence at Federal

Correctional Institution (FCI) Schuylkill when, on March 4, 2013, he stabbed another inmate with
          Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 2 of 10




an unknown object over 15 times. There are also a number of other minor, nonviolent infractions

on his record. He is now serving his sentence at FCI Hazelton with an anticipated release date of

December 12, 2035.

         Since Moore’s sentencing, much has changed. Due to COVID-19, a novel and highly

contagious respiratory virus, the United States (and the world) has confronted a rapidly changing

public health crisis that has reached the scale of a global pandemic. The virus commonly causes

fever, coughing, and shortness of breath, amongst a wide range of other symptoms. See Symptoms

of Coronavirus, Ctrs. for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/symptoms-testing/symptoms.html (last updated December 22, 2020). To date, the virus has

infected nearly 21,259,997 people in the United States and resulted in 359,849 deaths. See United

States COVID-19 Cases and Deaths by State, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Jan. 7,

2021).

         Some populations, including the elderly and immunocompromised, are at a higher risk of

developing serious complications upon exposure to the virus. The CDC has identified people of

any age who have serious underlying medical conditions as those who are also at a higher risk for

severe    illness.   See   People   at   Increased    Risk,   Ctrs.   for   Disease   Control   and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last updated Jan. 4, 2021). High risk underlying medical conditions include

chronic kidney disease, serious heart conditions, severe obesity, sickle cell disease, cancer, and

immunocompromised conditions from smoking, bone marrow and organ transplantation, immune

deficiencies, or weakening medications. See id.




                                                  2
           Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 3 of 10




        Because COVID-19 is highly contagious and spreads primarily through person-to-person

contact, its existence has dramatically affected all realms of life. Federal, state, and local public

health authorities have advised certain precautions be taken to avoid exposure and prevent the

spread of the virus. In many states, individuals have been directed to stay at home unless engaging

in an essential activity or providing life-sustaining or government services. Nonessential

businesses have closed their doors, schools have closed, and people are avoiding gatherings of any

kind.

        In light of the precautions necessary to prevent the virus’ spread, COVID-19 poses a unique

challenge to the prison system. See Correctional and Detention Facilities, Ctrs. for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/index.html (last updated Dec. 23, 2020). Nevertheless, in response to the COVID-19

pandemic, the BOP has implemented several protocols to protect the health and safety of the

inmates, staff, and general public from the spread of the virus. The BOP’s efforts include

quarantining new inmates at the facility until they are cleared, screening inmates by health services

prior to placement, suspending visits, and significantly decreasing the traffic of individuals

entering    the   facilities.   See   BOP   Modified   Operations,    Fed.   Bureau    of   Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020).

        In early 2020, Moore submitted a request for compassionate release to the warden of FCI

Hazelton alleging he had a debilitating medical condition. On June 1, 2020, the warden denied the

request, finding Moore did not have such a condition. On April 1 and July 13, 2020, Moore

submitted the instant pro se requests for compassionate release and home confinement. See Def.’s

Letters, ECF No. 132, 133. In the April 1, 2020, letter, Moore sought release pursuant to 18 U.S.C.

§ 3582(c)(1)(A) claiming he (1) has heart issues and high blood pressure, (2) is a nonviolent



                                                 3
         Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 4 of 10




offender, and (3) has rehabilitated himself and avoided trouble during his time in prison. In the

July 13, 2020, letter, Moore also requested release to home confinement pursuant to the

Coronavirus Aid, Relief, and Economic Security (CARES) Act and further described his medical

conditions and the facilities at FCI Hazelton.

       Moore requests immediate release from FCI Hazelton to serve the remainder of his

sentence in home confinement in Philadelphia, Pennsylvania. He asserts the COVID-19 pandemic

and his hypertension, chronic kidney disease, and obesity constitute extraordinary and compelling

circumstances warranting his release. The Government opposes Moore’s request and argues even

if Moore’s health problems are high-risk conditions that leave him at greater risk of harm from

COVID-19, the compassionate release standard has not been met because of the other provisions

of § 3582(c)(1)(A). Specifically, the Government argues the § 3553(a) factors and Moore’s

dangerousness to the community preclude his release. The Government also contests Moore’s

request for home confinement because the CARES Act does not give the Court authority to

determine the place of confinement or review BOP decisions on the issue. Rather, the Government

argues the CARES Act gives the BOP the exclusive power to lengthen the time a prisoner may

spend in home confinement once the Attorney General approves such authority.

DISCUSSION

       The Court finds Moore has failed to meet the standard for compassionate release and,

because the Court also lacks the authority to immediately release Moore to home confinement

under the CARES Act, Moore’s motion is denied on both grounds. Pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act, the Court may modify a term of imprisonment




                                                 4
         Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 5 of 10




on a defendant’s motion after the defendant has exhausted his administrative remedies.1 In relevant

part, § 3582(c)(1)(A) provides that a court

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction; . . .

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

Congress, however, did not define the term “extraordinary and compelling reasons,” except to state

that “[r]ehabilitation . . . alone” does not suffice. 28 U.S.C. § 994(t). Rather, Congress delegated

the authority to the U.S. Sentencing Commission, who “shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.” Id.

       Section 1B1.13 of the Sentencing Guidelines explains that a sentence reduction under

§ 3582(c)(1)(A) may be ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a),” that—

               (1)     (A)     extraordinary and compelling reasons warrant the reduction; . . .

               (2)     the defendant is not a danger to the safety of any other person or to the
                       community, as provided in 18 U.S.C. § 3142(g); and

               (3)     the reduction is consistent with this policy statement.




1
  A defendant may move for compassionate release after he “has fully exhausted all administrative
rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of
30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier.” 18 U.S.C. § 3582(c)(1)(A). Moore submitted a request to the warden of FCI Hazelton
which was denied on June 1, 2020. Gov’t’s Resp. to Def.’s Mot. 3, ECF No. 134. Therefore, Moore
has exhausted his administrative remedies.
                                                 5
          Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 6 of 10




U.S.S.G. § 1B1.13. Application Note 1 to § 1B1.13 enumerates three specific reasons that qualify

as “extraordinary and compelling” based on the medical condition, age, or family circumstances

of the defendant. U.S.S.G. § 1B1.13 n.1(A)–(C). Application Note 1 further provides a fourth

“catch-all” provision, which allows a court to modify a sentence for “extraordinary and compelling

reason[s] other than, or in combination with, the reasons described in subdivisions (A) through

(C).” Id. n.1(D).

       In addressing a motion for compassionate release pursuant § 3582(c)(1)(A), a court must

therefore consider (1) extraordinary and compelling reasons for release, (2) the § 3553(a)

sentencing factors, (3) dangerousness to the community as defined by § 3142(g), and (4) other

policy statements by the Sentencing Commission. See U.S.S.G. § 1B1.13. The Government

concedes Moore’s health condition sufficiently meets the standard of extraordinary and compelling

reasons. Gov’t’s Resp. to Def.’s Mot. 14 n.5. Regardless, the Government argues Moore’s motion

fails for other reasons. Id. Even if Moore presents extraordinary and compelling reasons for a

sentence reduction, the Court must also consider the other factors prescribed by Congress and the

Sentencing Commission. Because the Court finds the § 3553(a) factors weigh against

compassionate release and because Moore is a danger to the community, the Court will deny the

motion.

       The Court must begin by considering the § 3553(a) factors. The nature and circumstances

of Moore’s offense and his history and characteristics weigh against granting compassionate

release. See § 3553(a)(1). A jury convicted Moore of the serious drug offense of attempting to

purchase $165,000 in cocaine. Gov’t’s Resp. to Def.’s Mot. 2–3, ECF No. 134. When Moore was

arrested, he had in his possession enough cash to make the purchase and a “tally card,” to track the

purchase and distribution of the large quantity of narcotics to the community. Id. Moore’s personal



                                                 6
         Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 7 of 10




history of numerous convictions for serious drug and firearms offense is also significant. It is

precisely why Moore was categorized as a career offender at sentencing for this offense. When

considering the purposes of punishment contained in § 3553(a)(2), the Court imposed a significant

sentence to reflect the seriousness of the offense, promote respect for the law, and to provide just

punishment. The Court imposed a serious sentence to afford deterrence to criminal conduct by

Moore and others. Granting compassionate release at this point would undermine each of these

statutory purposes of punishment because Moore has not served a significant portion of his

sentence. See, e.g., United States v. Bogdanoff, 459 F. Supp. 3d 653, 659 (E.D. Pa. May 8, 2020)

(noting defendant who had served only seven years of his 18-year sentence had a “much different”

case for compassionate release than “others where defendants are at the end of their

sentence”); United States v. Rodriguez, 451 F. Supp. 3d 392, 405 (E.D. Pa. Apr. 1, 2020) (granting

compassionate release to a defendant who had served 17 years of a 20-year sentence and was one

year away from eligibility for home confinement).

       Next, the Court finds that, upon consideration of Moore’s crimes and his conduct while

incarcerated, Moore is a danger to the community should he be released. The Sentencing

Commission’s policy statement provides for granting a sentence reduction only if “[t]he defendant

is not a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) sets out factors courts must consider in deciding

whether to release a defendant pending trial, which include the defendant’s possible danger to the

community and the defendant’s likelihood to appear at trial. Because § 1B1.13 cites § 3142(g) for

compassionate release purposes after a defendant has been convicted and sentenced, the court need

only consider the dangerousness factors. These factors are "the nature and circumstances of the

offense charged," "the history and characteristics of the person," including "the person's character,



                                                 7
          Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 8 of 10




physical and mental condition, family ties, . . . community ties, past conduct, history relating to

drug or alcohol abuse, [and] criminal history," and "the nature and seriousness of the danger to any

person or the community that would be posed by the person's release." 18 U.S.C. § 3142(g).

        The Court recognizes Moore’s offense—attempted possession with intent to distribute

cocaine—was not inherently violent. However, his brazen conduct in attempting to evade arrest

weighs against compassionate release. Moore led the authorities on a high-speed vehicle chase

through a populated area of South Philadelphia while driving on the wrong side of the road,

endangering the public, law enforcement, and himself. Gov’t’s Resp. to Def.’s Mot. 1–2, ECF No.

134. Moore’s history and characteristics are likewise troubling. As previously discussed, Moore

has a significant history of drug and firearms convictions prior to being sentenced for this offense.

Most importantly, Moore assaulted another inmate by stabbing him 15 times while incarcerated at

FCI Schuylkill. See Gov’t’s Resp. to. Def.’s Mot. 3, ECF No. 134. Although this appears to be the

only violent infraction on Moore’s record, and more than seven years have passed since, Moore’s

account of this incident in the instant pro se motion is telling. In a letter to the Court, he wrote, “I

have assaulted an inmate, and I had good reason to do that.” Def’s Letter 1, ECF No. 137. The

Court acknowledges that Moore goes on to discuss his regrets, but the Court cannot ignore such

indicia of future dangerousness. Accordingly, the nature and characteristics of Moore’s offense,

his history of violence, and the dangerousness he poses to the community weigh against his release.

        The Court finds, despite Moore’s higher risk health conditions, and after consideration of

the § 3553(a) factors and Moore’s dangerousness to the community if released, compassionate

release is inappropriate at this time. See, e.g., United States v. Zubiate, No. 18-442, 2020 WL

3127881, at *3 (S.D.N.Y. June 12, 2020) (relief denied where, despite defendant’s CDC risk factor

of severe obesity, release after only 26.5 months of 102-month sentence “would substantially



                                                   8
         Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 9 of 10




undermine the § 3553(a) factors”); United States v. Oliver, No. 17-20489, 2020 WL 2768852, at

*7 (E.D. Mich. May 28, 2020) (relief denied where “reducing [the] sentence of a defendant with

obesity] to time served when he has served only three months of a ten-year sentence would lead to

unwarranted sentencing disparities and improperly minimize the serious nature of his drug-

trafficking offense”); United States v. Hamman, No. 16-185, 2020 WL 3047371, at *5 (D. Or. June

8, 2020) (release denied despite significant medical issues because of the defendant’s criminal

history, the lack of any cases at USP Tucson, and he has served only 50% of his sentence).

       Moore next argues the Court should use its discretionary authority to grant his release to

home confinement pursuant to the CARES Act. See Def.’s Mot. 1, ECF No. 133. The Court,

however, lacks the authority to transfer Moore to home confinement or review the BOP’s decision

on the matter. See 18 U.S.C. § 3621. The CARES Act states the BOP may “lengthen the maximum

amount of time for which the Director of the [BOP] is authorized to place a prisoner in home

confinement” if the Attorney General finds that emergency conditions will materially affect the

functioning of the BOP. CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to

be codified at 18 U.S.C. § 3621). On April 3, 2020, the Attorney General granted the director of

BOP with the authority to exercise this discretion.

       The Court has no authority to order an inmate’s release to home confinement or review the

BOP’s decision on that issue. See 18 U.S.C. § 3621(b)(5); United States v. Pawlowski, No. 17-

390-1, 2020 WL 2526523, at *1 (E.D. Pa. May 18, 2020), aff’d, 967 F.3d 327 (3d Cir. 2020).

Accordingly, the motion for release to home confinement is denied as well. This memorandum is

not intended to preclude the BOP from exercising its authority to temporarily release Moore on

home confinement.




                                                 9
        Case 2:08-cr-00730-JS Document 142 Filed 01/19/21 Page 10 of 10




CONCLUSION

       In sum, the § 3553(a) sentencing factors and Moore’s danger to the community preclude

compassionate release and the Court will deny his motion.

       An appropriate order follows.



                                             BY THE COURT:


                                             /s/ Juan R. Sánchez .
                                             Juan R. Sánchez, C.J.




                                              10
